Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0000456
                                                      16-FEB-2016
                                                      11:02 AM




                          SCWC-14-0000456

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         MICHELE LINCOLN,
             Petitioner/Plaintiff-Appellant-Appellant,

                                vs.

               LAND USE COMMISSION, STATE OF HAWAI#I;
                    WEST MAUI LAND COMPANY, INC.,
                    a domestic profit corporation;
                       KAHOMA RESIDENTIAL LLC,
                a domestic limited liability company;
                OFFICE OF PLANNING, STATE OF HAWAI#I;
              MAUI PLANNING DEPARTMENT, COUNTY OF MAUI;
                WILLIAM SPENCE, Director of Planning
             of the County of Maui; and ROUTH BOLOMET,
            Respondents/Defendants/Appellees-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0000456; CIV. NO. 13-1-0528)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant-Appellant Michele
Lincoln’s    Application for Writ of Certiorari, filed on

January 6, 2016, is hereby rejected.

            DATED:   Honolulu, Hawai#i, February 16, 2016.

Rafael G. Del Castillo             /s/ Mark E. Recktenwald
and Lance D. Collins
for petitioner                     /s/ Paula A. Nakayama

James W. Geiger                    /s/ Sabrina S. McKenna
for respondent West Maui
Land Company, Inc. and             /s/ Richard W. Pollack
Kahoma Residential LLC
                                   /s/ Michael D. Wilson
Patricia Ohara and
Diane Erickson for
respondent Land Use
Commission, State of
Hawai#i

Bryan C. Yee for respondent
Office of Planning, State of
Hawai#i

Michael J. Hopper for
respondent Maui Planning
Department, County of Maui
and William Spence, Director
of Planning of the County of
Maui




                                   2